Name: Commission Implementing Regulation (EU) 2017/1588 of 19 September 2017 amending Regulation (EC) No 2535/2001 as regards the concessions on dairy products originating in Canada
 Type: Implementing Regulation
 Subject Matter: tariff policy;  America;  trade;  processed agricultural produce;  international trade
 Date Published: nan

 20.9.2017 EN Official Journal of the European Union L 241/18 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1588 of 19 September 2017 amending Regulation (EC) No 2535/2001 as regards the concessions on dairy products originating in Canada THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 187 thereof, Whereas: (1) By Council Decision (EU) 2017/38 (2), the Council authorised, on behalf of the European Union, the provisional application, of the Comprehensive Economic and Trade Agreement between the European Union and its Member States, of the one part, and Canada, of the other part (the Agreement). (2) Article 2.4 of the Agreement provides for the reduction and elimination of customs duties on imports of goods originating in Canada in accordance with Annex 2-A thereto. Paragraph 2 of that Annex provides that the Parties of the Agreement have to eliminate all customs duties on certain originating goods upon the date of entry into force of that Agreement. This rule should apply on milk and milk products imported in the Union. (3) Commission Regulation (EC) No 2535/2001 (3) lays down rules as regards an import tariff quota No 09.4513 for Cheddar cheese originating in Canada. Since the Agreement provides for the elimination of customs duties on milk products, that import tariff quota should be abolished. Therefore, the provisions of Regulation (EC) No 2535/2001 concerning the management of that tariff quota should be deleted. Furthermore, it is appropriate to update certain provisions in Annex XI to that Regulation. (4) Regulation (EC) No 2535/2001 should therefore be amended accordingly. The proposed amendments should apply as from the date of the provisional application of the Agreement and therefore this Regulation should enter into force as soon as possible. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2535/2001 is amended as follows: (a) in Article 29, paragraph 2 is replaced by the following: 2. Box 3 of IMA 1 certificates, relating to the buyer, and box 6, relating to the country of destination, shall not be completed.; (b) in Part III.B of Annex III, the entry related to the quota number 09.4513 is deleted; (c) Annex XI is amended in accordance with the Annex to this Regulation; (d) in Annex XII, the entry related to Canada is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 21 September 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Council Decision (EU) 2017/38 of 28 October 2016 on the provisional application of the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part (OJ L 11, 14.1.2017, p. 1080). (3) Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (OJ L 341, 22.12.2001, p. 29). ANNEX Annex XI to Regulation (EC) No 2535/2001 is amended as follows: (a) Part A is deleted; (b) Parts B, C and D are replaced by the following: B. As regards Cheddar cheeses falling within CN code ex 0406 90 21 and listed under quota number 09.4514 in Annex I.K and under quota number 09.4521 in Annex III.B: (1) box 7, by specifying whole Cheddar cheeses ; (2) box 10, by specifying exclusively home-produced cows' milk ; (3) box 11, by specifying at least 50 % ; (4) box 14, by specifying at least three months ; (5) box 16, by specifying the period for which the quota is valid. C. As regards Cheddar cheeses intended for processing covered by CN code ex 0406 90 01 and listed under quota number 09.4515 in Annex I.K and under quota number 09.4522 in Annex III.B: (1) box 7, by specifying whole Cheddar cheeses ; (2) box 10, by specifying exclusively home-produced cows' milk ; (3) box 16, by specifying the period for which the quota is valid. D. As regards cheeses other than Cheddar cheese intended for processing covered by CN code ex 0406 90 01 listed under quota number 09.4515 in Annex I.K and under quota number 09.4522 in Annex III.B: (1) box 10, by specifying exclusively home-produced cows' milk ; (2) box 16, by specifying the period for which the quota is valid.